             Entered on Docket February 27, 2019

                                                             Below is the Order of the Court.

 1

 2
                                                             ___________________
 3                                                           Christopher M. Alston
                                                             U.S. Bankruptcy Judge
 4                                                            (Dated as of Entered on Docket date above)


 5

 6
     _______________________________________________________________
 7

 8                                UNITED STATES BANKRUPTCY COURT
                                  WESTERN DISTRICT OF WASHINGTON
 9                                           AT SEATTLE

10
     In Re:                                                       Case No. 17-11872-CMA
11
     TOC Holdings Co., fka Time Oil Co.
12                                                                ORDER GRANTING TRUSTEE’S
                                             Debtor.              MOTION FOR APPROVING SECOND
13                                                                AMENDMENT TO SEATTLE ASSET
                                                                  PURCHASE AGREEMENT
14

15
                  THIS MATTER having come on before the Court upon the Motion (the “Motion”) of
16
     Edmund J. Wood as trustee (“Trustee”) for an Order Approving Second Amendment to Asset
17

18   Purchase Agreement, which Asset Purchase Agreement (“APA”) between the Trustee and

19   Cantera Development Group, LLC (“Cantera”) was approved by the Court by entry of a final

20   order on June 14, 2018 (the “Final Order”), and thereafter amended to be effective as of June 14,
21   2018 (the “Effective Date”).        The Court reviewed the Motion, the Declaration of Edmund J.
22
     Wood in support and exhibit thereto, and the pleadings and files herein and believes there is
23
     good cause to grant the Motion. Now, therefore IT IS HEREBY
24
                  ORDERED, as follows:
25

26                1.    The Motion is granted.


     ORDER - 1                                                                       FOSTER PEPPER PLLC
                                                                                   1111 THIRD AVENUE, SUITE 3000
                                                                                  SEATTLE, WASHINGTON 98101-3299
                                                                                PHONE (206)447-4400 FAX 206-749-9700
     53329238.1


      Case 17-11872-CMA            Doc 627       Filed 02/27/19     Ent. 02/27/19 09:10:34             Pg. 1 of 5
                                                           Below is the Order of the Court.

 1                2.   The Second Amendment to Asset Purchase Agreement, a true copy of which is

 2   attached as Exhibit 1, is approved.
 3
                  3.   The Due Diligence Period is extended to December 31, 2019.
 4

 5
                                              ///End of Order///
 6

 7

 8   Presented by:

 9   FOSTER PEPPER PLLC

10
     /s/ Deborah A. Crabbe
11   Deborah A. Crabbe, WSBA No. 22263
     Attorneys for Trustee Edmund J. Wood
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     ORDER - 2                                                                   FOSTER PEPPER PLLC
                                                                               1111 THIRD AVENUE, SUITE 3000
                                                                              SEATTLE, WASHINGTON 98101-3299
                                                                             PHONE (206)447-4400 FAX 206-749-9700
     53329238.1


      Case 17-11872-CMA           Doc 627    Filed 02/27/19        Ent. 02/27/19 09:10:34           Pg. 2 of 5
                                                Below is the Order of the Court.

 1                                    EXHIBIT 1
 2                  (Second Amendment to Asset Purchase Agreement)
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     ORDER - 3                                                     FOSTER PEPPER PLLC
                                                                 1111 THIRD AVENUE, SUITE 3000
                                                                SEATTLE, WASHINGTON 98101-3299
                                                               PHONE (206)447-4400 FAX 206-749-9700
     53329238.1


      Case 17-11872-CMA   Doc 627   Filed 02/27/19   Ent. 02/27/19 09:10:34           Pg. 3 of 5
                                                            Below is the Order of the Court.


                                       SECOND AMENDMENT
                                               TO
                                   ASSET PURCHASE AGREEMENT

       THIS SECOND AMENDMENT TO ASSET PURCHASE AGREEMENT (this "Second
Amendment"), effective as of February __, 2019, is made by and between CANTERA
DEVELOPMENT GROUP, LLC, an Illinois limited liability company or assigns ("Purchaser"),
and EDMUND J. WOOD as Chapter 7 Trustee of the Bankruptcy Estate of TOC HOLDINGS
CO., a Washington corporation, formerly known as Time Oil Co. ("Seller").

                                                 RECITALS

        A.     Purchaser and Seller entered into that certain Asset Purchase Agreement made
effective March 16, 2019 (the "Agreement") and amended by that First Amendment to Asset
Purchase Agreement made effective August 21, 2018 (the "First Amendment"), for the sale by
Seller and the purchase by Purchaser, of certain Acquired Assets as more particularly described
in Section 2.1 of the Agreement.

        B.     Purchaser and Seller have agreed to further amend the Agreement, as amended,
on the terms and conditions set forth herein.

       C.     Unless otherwise defined herein, capitalized terms have the meanings ascribed to
them in the Agreement.

                                               AGREEMENT

        NOW THEREFORE, in consideration of the Agreement, as amended, and the agreements
made in this Second Amendment, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto agree as follows:

        1.     Due Diligence Period. Section 2.11 of the Agreement is stricken and replaced
with the following:

             Section 2.11 Due Diligence Period. Seller and Purchaser agree that Purchaser shall
             have one hundred eighty (180) days following the Effective Date of the Agreement, as
             amended by the First Amendment, to investigate and approve, in its sole and absolute
             discretion, all matters pertaining to the physical, structural, electrical, mechanical, soil,
             drainage, environmental, zoning, land use and other governmental compliance and
             conditions and all other matters with respect to the Property (the "Due Diligence
             Period''); provided, however, the Purchaser may elect to extend the Due Diligence Period
             at its sole discretion and at no cost for not more than two (2) periods of ninety (90) days
             each, subject to prior written notice of such election delivered to Seller at least twenty
             (20) days prior to the then-scheduled Closing Date. The Due Diligence Period can be
             further extended to December 31, 2019 at the election of Purchaser upon (1) payment to
             the Seller of the sum of $25,000, of which $12,500 shall be a nonrefundable advance on


                                                       1
53269444.1



  Case 17-11872-CMA              Doc 627      Filed 02/27/19     Ent. 02/27/19 09:10:34       Pg. 4 of 5
                                                       Below is the Order of the Court.

             the Purchase Price and $12,500 shall be nonrefundable new money that will be added to
             the Purchase Price; and (2) delivery to Seller at least twenty (20) days prior to the
             then-scheduled Closing Date of Purchaser's written notice to extend the Due Diligence
             Period to December 31, 2019.

       2.     Effect. Except as expressly amended under this Second Amendment, the terms,
conditions and provisions of the Agreement, as amended, shall not be amended or modified.
Purchaser and Seller hereby acknowledge and agree that the Agreement, as amended by the First
Amendment and this Second Amendment, continues in full force and effect.

        3.      Execution. This Second Amendment may be executed in any number of identical
counterparts, any or all of which may contain the signatures of fewer than all of the parties but
all of which shall be taken together as a single instrument. A party's signature on this Second
Amendment may be provided by facsimile or a PDF and shall be effective upon transmission to
the other party hereto.

        IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed by their respective duly authorized representatives as of the day and year first above
written.

                                           SELLER:



                                           EDMUND J. WOOD as Chapter 7 Trustee of the
                                           Bankruptcy Estate of TOC Holdings Co. formerly known
                                           as Time Oil Co.


                                          PURCHASER:

                                          CANTERA DEVELOPMENT GROUP, LLC,
                                          a Colorado limited liability company



                                          By Douglas Ciserella, Its Managing Member




                                                  2
53269444_]



  Case 17-11872-CMA            Doc 627    Filed 02/27/19    Ent. 02/27/19 09:10:34     Pg. 5 of 5
